

116 S4373 IS: To amend title 38, United States Code, to make modifications to the educational assistance programs of the Department of Veterans Affairs relating to apprenticeship and on-job training for participants who become unemployed, and for other purposes.
U.S. Senate
2020-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4373IN THE SENATE OF THE UNITED STATESJuly 30, 2020Mr. Peters (for himself and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to make modifications to the educational assistance programs of the Department of Veterans Affairs relating to apprenticeship and on-job training for participants who become unemployed, and for other purposes.1.Modifications to veterans educational assistance relating to apprenticeship or on-job training requirements and unemployment(a)In generalParagraph (2) of subsection (e) of section 3687 of title 38, United States Code, is amended to read as follows:(2)(A)Subject to subparagraphs (B) and (C), for any month in which an individual fails to complete 120 hours of training, the entitlement otherwise chargeable under paragraph (1) shall be reduced in the same proportion as the monthly training assistance allowance payable is reduced under subsection (b)(3).(B)In the case of an individual who is unemployed, the requirement under subparagraph (A) shall not apply during the shorter of the following periods:(i)The period the individual is unemployed.(ii)The 120-day period beginning on the date on which the individual becomes unemployed.(C)Any period during which subparagraph (A) does not apply by reason of subparagraph (B) shall not—(i)be counted for purposes of section 3695 of this title; or(ii)result in a reduction in the amount of monthly training assistance payable to the individual pursuant to subsection (b)(3).(D)The period for which, by reason of subparagraph (B), educational assistance is not charged against entitlement or counted toward the applicable aggregate period under section 3695 of this title shall not exceed the aggregate of—(i)the portion of the period of enrollment in the course from which the individual did not receive credit or with respect to which the individual lost training time, as determined under subsection (b)(2); and(ii)the period by which a monthly stipend is extended under section 3680(a)(2)(B) of this title.(E)(i)In the case of an individual who fails to complete 120 hours of training during a month, but who completed more than 120 hours of training during a previous month, the individual may apply the number of hours in excess of 120 that the individual completed for that month to the month for which the individual failed to complete 120 hours.(ii)If the addition of such excess hours results in a total of 120 hours or more, the individual shall be treated as an individual who has completed 120 hours of training for that month.(iii)Any excess hours applied to a different month under this subparagraph may only be applied to one such month..(b)ApplicabilityThe amendment made by subsection (a) shall apply to any period beginning on or after March 1, 2020.